Citation Nr: 1646399	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with memory loss and short temper.

2.  Entitlement to service connection for degenerative arthritis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for muscle pain.  


REPRESENTATION

Appellant represented by:	Lauren D. Sprague, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A notice of disagreement was received in June 2010, a statement of the case was issued in June 2013, and a substantive appeal was received in July 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his July 2013 VA Form 9, "Appeal to Board of Veterans' Appeals," the Veteran requested that he be schedule for a Board hearing in Washington, DC.  In an October 2015 written statement, the Veteran's accredited representative notified VA that the Veteran "has informed me that he would prefer to do a video hearing in Savannah, GA.  Please change our request to one for a video hearing."  The representative also requested that VA "kindly give us at least three months' notice so as to ensure that I do not have a conflict in another court."  

The Board notes that the Veteran lives in Savannah, Georgia, but that hearings in Georgia are held at the Atlanta RO.  Publicly available information indicates that a drive from Savannah to Atlanta is 248 miles, while a drive from Savannah to Columbia, South Carolina, is 157 miles.  The Atlanta RO should determine the feasibility of scheduling a hearing for the Veteran at the Columbia RO.  If such a hearing is possible, the Veteran should be contacted and asked whether he would prefer to have his hearing held at the Columbia RO or the Atlanta RO.  A videoconference hearing should then be scheduled in accordance with the Veteran's wishes.

Accordingly, the case is REMANDED for the following action:

Please determine the feasibility of scheduling the Veteran for a videoconference hearing at the RO in Columbia, South Carolina.  If such a hearing is possible, please contact the Veteran and ask him whether he would prefer that his hearing be held at the Columbia RO or the Atlanta RO.  

Then, schedule the Veteran for a videoconference hearing in accordance with his wishes.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the appellant's claims folder.  The RO should attempt to schedule the hearing such that the appellant and his representative will be provided notice at least 90 days in advance in accordance with the representative's request.  If such notice is not possible, the Veteran's representative is notified that she may contact the RO prior to the hearing date and request that the hearing be rescheduled.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




